 



Exhibit 10.1
CONSULTING AND PRODUCT SALES AGREEMENT
     This Product Sales Agreement (this “Agreement”) is entered into as of this
19th day of October, 2006 (the “Effective Date”), by and among USN CORPORATION
(hereinafter referred to as “Parent”), a Colorado corporation, USN TELEVISION
GROUP, INC., a Delaware corporation and a wholly owned subsidiary of Parent
(hereinafter referred to as “USN Television” and together with Parent, “USN”)
and AANSHI GEMS INC., a New York, corporation (hereinafter referred to as
“Aanshi”).
     WHEREAS, USN is a retailer of consumer products selling product through,
among other things, TV programming transmitted by satellite to cable television
systems, direct broadcast satellite systems and television broadcasting stations
across the United States;
     WHEREAS, Aanshi is a supplier of Jewelry Product (as hereinafter defined)
to USN and others;
     WHEREAS, the parties desire, for the Term (as hereinafter defined) and on
the terms and conditions hereof, for Aanshi to provide Jewelry Product for 24
hours per day of TV programming availability from USN Television and for Aanshi
to administer and manage USN’s jewelry sales via TV programming during a period
of 20 hours per day;
     WHEREAS, USN has made sales to various customers and there remains
outstanding an obligation to such customers (“Outstanding Order Customers”);
     WHEREAS, Aanshi has assisted and will continue to assist USN in exchanging
credits to Outstanding Order Customers in exchange for the approximate dollar
amount of their order (the “Credit Amounts”) which can be used by such
Outstanding Order Customers (the “Converting Customers”) for future purchases
from USN; and
     WHEREAS, Aanshi hereby agrees to provide Jewelry Products to USN at
discounted prices and has agreed to pay selling, marketing and general and
administrative expenses of initially approximately $1,650,000 per month, or
$55,000 per day (as amended from time to time in accordance herewith, the “SG&A
Budget”), subject to the satisfaction of conditions set forth herein.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:
ARTICLE I.
PRODUCT SALES AGREEMENT
     1.1. Programming Time. Subject to the terms and conditions hereof and
during the Term, USN agrees to provide Aanshi with access and full utilization
rights to USN Television’s studios, broadcast time, facilities and sales,
administrative, telephone order and media personnel during the hours between 8
a.m. (Los Angeles time) and 4 a.m. (Los Angeles Time) the next day, which equals
20 hours per day of TV programming (the “Programming Time”) on USN Television’s
TV Channels (the “Channel”). USN shall retain access to, and full utilization

 



--------------------------------------------------------------------------------



 



rights, USN Television’s studios, facilities and sales, administrative,
telephone order and media personnel during the hours between 4 a.m. and 8 a.m.
(Los Angeles Time) (the “USN Programming Time”). During the Programming Time,
Aanshi will produce, subject to the SG&A Budget contemplated herein, jewelry
sales programming and will market and sell jewelry products on the Channel using
studios, facilities and personnel provided by USN as described above (“Aanshi
Services”). In exchange therefore, USN shall (a) purchase the Jewelry Products
and any other products sold by USN and purchased through Aanshi as set forth in
Section 1.2 below, at the price set forth in Section 1.3, (b) compensate Aanshi
for all Converting Customers by granting of options to purchase common stock of
the Parent and, (c) provide all studio, facilities, personnel, selling and
administrative staff to Aanshi and to provide vault and other storage space to
Aanshi (the “Aanshi Vault”). Aanshi shall also have the right to create
promotions, designate all payment terms and other payment provisions of credit
to be offered to customers.
     1.2. Goods Supplied by Aanshi to USN, SG&A Budget, Options Vesting for
Converting Customers.
          (a) USN shall purchase, and Aanshi shall provide, all of its
requirements for jewelry, gemstone, synthetic or costume jewelry, precious metal
and similar goods (“Jewelry Products”) during the USN Programming Time or
otherwise exclusively from Aanshi or suppliers introduced by Aanshi. Similarly,
USN shall purchase, and Aanshi shall provide, all Jewelry Products sold during
the Programming Time exclusively from Aanshi or suppliers introduced by Aanshi.
USN may acquire items other than Jewelry Products from any source, and sell such
items in any manner during Programming Time, during the USN Programming Time or
otherwise. The obligation of Aanshi to provide Jewelry Products is dependent
upon, among other things, satisfaction by USN Television and Parent of their
obligations, covenants and warranties under this agreement.
          (b) During the first one month period ending October 18, 2006, Aanshi
shall be required to pay to USN the SG&A Budget of $55,000 per day. Thereafter,
Aanshi shall pay to USN 110% of the amount of the SG&A Budget. The foregoing
amounts shall be paid on a daily basis as set forth in section 1.4 below and
amortized over a month. USN will provide such necessary programming,
administrative, call-in, order taking sales and other personnel as determined
necessary by Aanshi from time to time, provided, however, that any increases or
decreases in such personnel or other resultant costs and expenses (or reductions
therefrom) shall be reflected in an increase or a decrease in SG&A Budget as
defined in this Agreement. Notwithstanding the foregoing, Aanshi shall not be
responsible for any liabilities above the SG&A Budget or for any other
liabilities of USN whether the same relate to or accrue from SG&A or otherwise,
except as set forth herein, including, without limitation, in Section 1.3(e)
hereof. No amounts paid by Aanshi to USN pursuant to this Agreement, including
the cost of goods actually sold, shall be deemed a capital contribution.
          (c) The term “SG&A Budget,” and therefore the amount of SG&A expenses
of USN that must be paid by Aanshi to USN hereunder, may be amended from time to
time by the parties’ reasonable mutual agreement. USN may, however, incur
additional expenses which would otherwise be considered SG&A expenses, provided
that such expenses shall not constitute part of the SG&A Budget and shall not
otherwise violate the provisions of this Agreement or

2



--------------------------------------------------------------------------------



 



result in any kind of additional liability to Aanshi’ obligation to pay the SG&A
Budget or otherwise alter or endanger the rights of Aanshi.
          (d) USN acknowledges that Aanshi has assisted with the conversion of
Outstanding Order Customers into Converting Customers and issuance of
approximately $525,000 of Credit Amounts to such Converting Customers. USN
hereby further understands that Aanshi may, at its sole and absolute discretion
and to the extent that it deems the same feasible in its sole discretion,
continue (on a non-exclusive basis) to contact or oversee the solicitation of
Outstanding Order Customers and conversion of such persons into Converting
Customers. Parent hereby agrees to issue, as of the date hereof, options to
purchase 2,916,667 shares of its common stock at an exercise price of $0.18 per
share, a third of which options shall be exercisable immediately, with the
remaining options to become exercisable in accordance with the milestone
schedule set forth on Schedule 1.2(d) annexed hereto. All shares underlying the
options shall be registered under the same registration rights agreement (the
“Registration Rights Agreement” as the convertible note issued to Aanshi on the
date hereof (the “Convertible Note”).
     1.3. Prices.
          (a) USN shall pay the full purchase price and delivery costs and all
related costs of Jewelry Products and any other goods sold to or on behalf of
USN and USN shall cover all costs of storing and insuring the goods both during
transit to USN and thereafter (the “Purchase Price”). Prior to paying the
Purchase Price, USN shall provide ample storage space for the Jewelry Product.
The parties hereto agree and acknowledge that as of the date hereof, there
exists one Aanshi Vault at USN’s facilities, which USN is leasing to Aanshi for
its use during the Term and that such Aanshi Vault has been fully stocked with
Aanshi’s Jewelry Products. Aanshi shall retain sole and exclusive ownership of
all products stored in the Aanshi Vault or in any other place leased to Aanshi
by or on behalf of USN until such time as the goods are paid for. Aanshi shall
retain sole and exclusive ownership of any Jewelry Product held by, shipped by
or acquired by USN until title passes, which shall only be deemed to have
occurred upon receipt by Aanshi of full payment therefore. The initial Purchase
Price shall not be calculated on a product by product basis. Rather, the
Purchase Price for the aggregate amount of Jewelry Products sold by Aanshi to
USN during a particular period shall be the remainder that results (but not less
than zero) when (i) 110% of the then effective SG&A Budget (100% for the first
four weeks hereof) for such specified period is subtracted from (ii) the revenue
realized by sales of Jewelry Product and all other product sold during Aanshi’
20 hours per day of Programming Time during such corresponding period. Any
refunds owing to customers with respect to sales during such period shall be
deducted from the amount of revenues realized under clause (ii) of the preceding
sentence.
          (b) After any adjustment required by Section 1.4(d), USN will be
deemed to have made full and final payment of such Purchase Price to Aanshi, by
Aanshi retaining (or transferring at the direction and option of Aanshi) the
amount of the Purchase Price in Aanshi’ merchant account, subject to
Section 1.3(e).

3



--------------------------------------------------------------------------------



 



          (c) To the extent that the amount in clause (i) of the penultimate
sentence in Section 1.3(a) above exceeds the amount in clause (ii) of such
sentence, Aanshi shall pay such shortfall.
          (d) By way of example and only for the avoidance of doubt, if the SG&A
Budget for any month after October 15, 2006 is $1,650,000, the amount required
to be paid under section 1.2(b) above is $1,815,000 ($1,650,000 plus $165,000).
(i) If during such one month period gross revenues from all goods sold are only
$1,000,000 then all such amounts will be paid to USN and credited and deemed as
paid under section 1.4(a), the Purchase Price to USN will be deemed to be one
dollar, and such goods shall be deemed to be fully paid for by USN under
Section 1.3(a) and (b). The remaining $815,000 shortfall for the then effective
SG&A Budget to be paid to USN under Section 1.2(b) shall be paid by Aanshi as
consideration for the use of Programming Time and other value received by it
herein and Aanshi shall absorb the loss from any goods purchased and sold.
(ii) If during such one month period, gross revenues from all goods sold are
$2,035,000, then, presuming that the $1,815,000 SG&A Budget payment has been
paid under section 1.4 below, then the Purchase Price will be deemed to be
$220,000 and such Purchase Price for the goods shall be deemed to have been
fully paid for by USN under Section 1.3(b) and all excess ($220,000) shall be
kept by Aanshi. (iii) If during such one month period revenues from all goods
were $5,000,000, then, presuming that the $1,815,000 SG&A Budget payment has
been paid under Section 1.4 below, then the Purchase Price of such goods will be
deemed to be $3,185,000 and such the Purchase Price for the goods shall be
deemed to have been fully paid for by USN and all excess shall be kept by
Aanshi. In all circumstances, Aanshi’s liability shall be limited to 110% of
SG&A Budget set forth in subparagraph 1.3(a) above, unless provided otherwise
herein, including, without limitation, in Section 1.3(e).
          (e) Depending on the amount of monthly gross sales during Aanshi’ 20
hours per day of Programming Time, Aanshi will also pay to USN, as a discount to
the prices paid by USN for Jewelry Product, the sliding scale payments in
accordance with Schedule 1.3(e) attached hereto.
          (f) To the extent that there are any Credit Amounts tendered by
Converting Customers in connection with the Jewelry Products or other goods sold
by USN that were acquired from or through Aanshi, such amount shall be added to
the aggregate principal amount of then outstanding under the Convertible Note.
          (g) All options to purchase common stock of Parent as set forth in
Section 1.2(d), and the shares underlying such option, will be issued without
registration under the Securities Act of 1933, as amended, in reliance on an
exemption therefrom. In offering and issuing such equity securities, USN is
relying on the representations and warranties made by Aanshi in the Convertible
Note and related purchase agreement, dated as of the date hereof, and all of
such representations and warranties are incorporated herein. The resale of all
such equity securities shall be registered under the same Registration Rights
Agreement. The Registration Rights Agreement shall have demand and unlimited
piggyback registration rights. If a registration statement is not declared
effective (or is withdrawn or is otherwise no longer effective) in accordance
with the provisions of the Registration Rights Agreement, covering all of the
shares issuable under the Convertible Note, as amended from time to time, or the
shares underlying the options issued under paragraph 1.3(f), then, in lieu of
any shares issuable from

4



--------------------------------------------------------------------------------



 



such default date and onward (until the Registration Rights Agreement is duly
complied with), Aanshi shall have the right to receive and demand cash payments
for the full dollar amount of the Aanshi Credit Payments otherwise due during
such month.
     1.4. Procedures regarding Payment of Prices. The payment by USN for the
goods sold to or on behalf of USN by Aanshi shall be as follows:
          (a) Payments from third parties for any sales realized during the Time
Period will be made by customers to Aanshi’s designated merchant account.
          (b) All valid customer credits and refunds with respect to sales of
Jewelry Products or other products of Aanshi sold by USN realized during the
Term will be paid to the customers by Aanshi 100% daily from sales during the
Term; provided, however, that any sales resulting from redeemed credit amounts
from Converting Customers shall remain the liability of USN and the Convertible
Note shall be reduced to the extent of any prior increases resulting from Credit
Amounts tendered for Aanshi’s goods or for any cash amounts paid by Aanshi to
Converting Customers.
          (c) On a daily basis, Aanshi will remit to USN an amount of funds, in
accordance with Section 1.2(b). In the event that less then this amount is paid
during any time period, Aanshi shall fill the shortfall promptly and in any
event within the time period set forth in Section 1.4(d) below.
          (d) Within five (5) days of the end of each month within the Term,
Aanshi and USN will meet to review the amounts paid under Section 1.2(b) above
and the Purchase Prices for the goods during such one month period as calculated
by the terms of this Agreement. Upon determination of such figure, the parties
will re-calculate the payment required by Section 1.3 with respect to such
month. Any shortfall of payments under Section 1.2(b) that were required to be
made by Aanshi during such period shall be made within 5 business days of the
determination date of such amounts.
          (e) Aanshi shall not be obligated to make any additional daily
payments, other than the daily payment of the SG&A Budget as provided herein.
     1.5. Operations; SG&A.
          (a) USN will maintain a studio, facilities and personnel to allow for
production of the TV programming during the Term for the Programming Time for
Aanshi that is no less sufficient then the previous support provided by USN. USN
will consult with Aanshi regarding changes to USN’s studio, facilities and
personnel, and will not make materially impair, downgrade or reduce the
capability of, USN’s studio, facilities and all centers, and personnel without
Aanshi’s written consent, such consent not to be unreasonably withheld.
          (b) USN will use commercially reasonable efforts to maintain and
reduce its SG&A expenses in a manner consistent with the historical practices of
USN. USN will consult with Aanshi regarding changes to USN’s SG&A expenses, and
without Aanshi’s written consent (which consent shall not to be unreasonably
withheld) will not make material increase any line items within USN’s SG&A or
otherwise enter into agreements that will have a material adverse affect on any
line items within the SG&A Budget. On a monthly basis, USN will provide to
Aanshi reasonable information and documentation regarding USN’s prospective SG&A
expenses. Notwithstanding the foregoing, the amounts required to be paid under
Section 1.2(b) shall not increase unless otherwise specifically agreed to by
Aanshi.

5



--------------------------------------------------------------------------------



 



     1.6. Retroactive Adjustments. The parties acknowledge that, prior to the
date hereof, Aanshi has made a payment to USN in the amount of approximately
$1.6 million as an advance payment of the SG&A expenses payable hereunder and
managed certain aspects of USN’s jewelry sales. Within four (4) weeks of the
date hereof, the parties will in good faith determine appropriate adjustments to
the term hereof to reflect such advance payment by Aanshi.
     1.7. Term. The term of this Agreement (the “Term”) will commence on the
date hereof and shall expire, unless earlier terminated in accordance with
Section 3.3 hereof, on the fifth (5th) anniversary of the date hereof; provided
that unless either party provides written notice to the other party of its
intention to not extend the Term upon such fifth (5th) anniversary (which notice
must be delivered not later than one hundred and twenty (120) days prior to such
fifth anniversary), then the Term will be automatically extended for an
additional five (5) year Term.
     1.8. Exclusivity. Nothing in this Agreement shall prohibit or restrict
USN’s use of the TV programming during the airtime allocated to USN pursuant
hereof, except that that the parties specifically agree that USN may not sell
jewelry and gems, from any other source(s), using USN’s TV programming during
such airtime without the consent of Aanshi, which consent may be withheld for
any reason whatsoever. In the event that goods are sold to USN by Aanshi for
sales by USN during its four hour Programming Time or for internet or other
sales, then the purchase price for Aanshi shall include a reasonable markup to
Aanshi and Aanshi may require reasonable payment terms therefore.
     1.9. Board Rights, Parent hereby agrees that Aanshi shall have the right,
during the Term, to appoint a representative to observe all board meetings and
review all materials prepared for the board of directors of USN, provided that
such representative shall not be entitled to observe any portion of any such
meeting or review any portion of any such materials related to the USN-Aanshi
relationship or otherwise relates to confidential information. In addition,
Aanshi shall also have the right to designate one individual to serve as a
member of the board of directors of USN, and if Aanshi delivers written notice
of any such designation, then Parent will nominate and recommend such individual
for election by the stockholders of Parent to the board of directors of Parent
and will nominate and elect such nominee to the board of directors of USN
Television.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
     2.1. Representations and Warranties of Aanshi. Aanshi represents and
warrants to USN as follows:
          (a) Organization. Aanshi is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of New York.
          (b) Authority; Enforceability. Aanshi has full power and lawful
authority to execute and deliver this Agreement and to consummate and perform
the transactions contemplated hereby. This Agreement has been validly executed
and delivered by Aanshi. This Agreement constitutes a valid and legally binding
obligation upon Aanshi, enforceable in

6



--------------------------------------------------------------------------------



 



accordance with its terms, subject to the limitations of bankruptcy, insolvency
moratorium or the rules of equity.
          (c) Non-Contravention. Neither the execution and delivery of this
Agreement by Aanshi, nor the consummation and performance of the transactions
contemplated hereby, (i) conflicts with, requires the consent, waiver or
approval of, results in a breach of or default under, or gives to others any
interest or right of termination, cancellation or acceleration in or with
respect to, any material agreement by which Aanshi is a party or by which Aanshi
or any of its material properties or assets are bound or affected,
(ii) conflicts with the certificate of incorporation or bylaws of Aanshi, or
(iii) conflicts with or violates, in any material respect, any law, rule,
regulation, order, decree or judgment binding upon Aanshi or its assets.
     2.2. Representations Warranties and Covenants of USN. USN represents and
warrants to Aanshi as follows:
          (a) Organization. Parent is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Colorado. USN
Television is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
          (b) Authority; Enforceability. USN has full power and lawful authority
to execute and deliver this Agreement and to consummate and perform the
transactions contemplated hereby. This Agreement has been validly executed and
delivered by USN. This Agreement constitutes a valid and legally binding
obligation upon USN, enforceable in accordance with its terms, subject to the
limitations of bankruptcy, insolvency moratorium or the rules of equity.
          (c) Non-Contravention. Neither the execution and delivery of this
Agreement by USN, nor the consummation and performance of the transactions
contemplated hereby, (i) conflicts with, requires the consent, waiver or
approval of, results in a breach of or default under, or gives to others any
interest or right of termination, cancellation or acceleration in or with
respect to, any material agreement by which USN is a party or by which USN or
any of its material properties or assets are bound or affected, (ii) conflicts
with the certificate of incorporation or bylaws of USN, or (iii) conflicts with
or violates, in any material respect, any law, rule, regulation, order, decree
or judgment binding upon USN or its assets.
          (d) Affirmative Covenants. USN covenants that unless Aanshi consents
in writing otherwise:
               (i) Compliance with Laws. USN will, and will cause each
subsidiary to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to materially adversely effect USN.

7



--------------------------------------------------------------------------------



 



               (ii) Insurance. USN will, and will cause each subsidiary to,
maintain, with financially sound and reputable insurers, insurance, including,
without limitation, the Casualty Policies and the Liability Policies, with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
               (iii) Payment of Taxes and Claims. USN will, and will cause each
subsidiary to, file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of USN
or any subsidiary, provided that neither USN nor any subsidiary need pay any
such tax or assessment or claims if the amount, applicability or validity
thereof is contested by USN or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and USN or a subsidiary has established adequate
reserves therefore in accordance with United States generally accepted
accounting principles, consistently applied, on the books of USN or such
subsidiary .
               (iv) Corporate Existence, Etc. USN will at all times preserve and
keep in full force and effect its corporate existence. USN will at all times
preserve and keep in full force and effect the corporate existence of each
Subsidiary and all rights and franchises of USN and its Subsidiaries.
               (v) Authorization and Reservation of Shares. USN shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of common stock of Parent to provide for the full exercise of
the outstanding options issued to Aanshi as provided herein.
          (e) Negative Covenants. USN covenants that so long as any portion of
the Convertible Notes is outstanding, unless holders of a majority of the
then-outstanding principal amount of the Convertible Notes consents in writing
otherwise:
               (i) Liens. USN will not, and will not permit any subsidiary to,
and cause such subsidiary not to, permit to exist, create, assume or incur,
directly or indirectly, any lien or encumbrance or pledge (“Lien”) on its
properties or assets, whether now owned or hereafter acquired, except:

  •   Liens existing on property or assets of USN or any Subsidiary as of the
date of this Agreement;     •   Liens for taxes, assessments or governmental
charges not then due and delinquent;

8



--------------------------------------------------------------------------------



 



  •   encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way, minor survey exceptions and other rights and
restrictions of record on the use of real property and defects in title in each
case arising or incurred in the ordinary course of business, which, individually
and in the aggregate, do not materially impair the use or value of the property
or assets subject thereto or which relate only to assets that in the aggregate
are not material;     •   Liens incidental to the conduct of business or the
ownership of properties and assets (including landlords’, lessors’, carriers’,
warehousemen’s, mechanics’, materialmen’s and other similar liens) and Liens to
secure the performance of bids, tenders, leases or trade contracts, or to secure
statutory obligations (including obligations under workers compensation,
unemployment insurance and other social security legislation), surety or appeal
bonds or other Liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money;     •   any
attachment or judgment Lien, unless the judgment it secures has not, within
sixty (60) days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within sixty (60) days after
the expiration of any such stay;     •   Liens that result from actions or
inactions of Aanshi; or     •   Liens that may be attached as a result of the
transactions completed prior to the date hereof with the parties listed in
Schedule 2.2(e)(i) hereto.

               (ii) Nature of Business. USN will not, and will not permit any
subsidiary to, and cause such Subsidiary not to, engage in any business if, as a
result, the general nature of the business in which USN and its subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which USN and its subsidiaries, taken as a
whole, are engaged on the date of this Agreement. USN shall not terminate any
lease or agreement for which it obtains office space unless suitable comparable
space is already secured, with all moving expenses of Aanshi to be fully paid
for. USN will not terminate any other major agreement or license or permit upon
which it relies for the ordinary course of its business.
               (iii) Restriction on Distributions and Stock Repurchases. USN
will not, and will not permit any Subsidiary to, and cause such Subsidiary not
to, redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of USN or any subsidiary or any
warrants, rights or options to purchase or acquire any such shares. USN will not
and will not permit any subsidiary to make any distribution or dividend of cash
or other property with respect to its capital stock.
               (iv) Mergers, Consolidations, Sale of Assets and Investments. USN
will not, and will not permit any Subsidiary to, and cause such Subsidiary not
to,

9



--------------------------------------------------------------------------------



 



consolidate, merge, or sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to another person in a single transaction or a
series of transactions unless the surviving corporation and/or the acquiror
agrees to assume this Agreement and the Registration Rights Agreement in their
entirety and covenants not to take any actions to impair Aanshi’s exercise of
its rights provided herein and therein. Further, USN will not, and will not
permit any Subsidiary to, and cause such Subsidiary not to, make any
investments, acquisitions, contributions or otherwise engage in any other
investment transactions that will impair Aanshi’s exercise of its rights under
this Agreement.
ARTICLE III.
MODIFICATION, WAIVERS, TERMINATION AND EXPENSES
     3.1. Modification. USN and Aanshi may amend, modify or supplement this
Agreement in any manner as they may mutually agree in writing.
     3.2. Waivers. USN and Aanshi may in writing extend the time for or waive
compliance by the other with any of the covenants or conditions of the other
contained herein.
     3.3. Termination and Abandonment. This Agreement may be terminated prior to
the expiration of the Term as follows:
          (a) By the mutual consent of Aanshi and USN;
          (b) By Aanshi, upon 120 calendar days written notice to USN at any
time during the Term;
          (c) Automatically upon (i) an event of default under the Convertible
Note, as may be amended from time to time, issued to Aanshi as of the date
hereof or (ii) the filing of a voluntary or involuntary bankruptcy petition on
USN or any of its subsidiaries or parents, or the taking of any action that
would result in a liquidation, dissolution or cessation of business of USN, or
the making of any assignment for the benefit of creditors or appointment of a
trustee, referee or other person for purposes of liquidating or managing the
assets or business of USN unless such default is specifically waived by Aanshi;
          (d) At the election of USN upon the filing of a voluntary or
involuntary bankruptcy petition on Aanshi or any of its subsidiaries or parents,
or the taking of any action that would result in a liquidation, dissolution or
cessation of business of Aanshi, or the making of any assignment for the benefit
of creditors or appointment of a trustee, referee or other person for purposes
of liquidating or managing the assets or business of Aanshi unless such default
is specifically waived by USN; or
          (e) By either party in the event of a material breach by the other
party hereto of any representation, warranty, covenant or agreement contained
herein, which is not cured within five (5) business days after written notice of
such breach is given to the party committing such breach by the complaining
party.

10



--------------------------------------------------------------------------------



 



     Termination shall be effective on the date of receipt of written notice
specifying the reasons therefore. No termination of this Agreement hereunder for
any reason or in any manner, shall release, or be construed as to release, any
party hereto from any liability or damage to the other party hereto arising out
of, in connection with or otherwise relating to, directly or indirectly said
parties’ material and bad faith breach, default or failure in performance of any
of its covenants, agreements, duties or obligations arising hereunder, or any
breaches of any representation or warranty contained herein. In the event of a
termination for any reason, The Promissory Note shall be repaid in full at such
date.
ARTICLE IV.
MISCELLANEOUS
     4.1. Representations and Warranties to Survive. Unless otherwise provided,
all of the representations and warranties contained in this Agreement and in any
certificate, exhibit or other document delivered pursuant to this Agreement
shall survive the during the Term. No investigation made by any party hereto or
their representatives shall constitute a waiver of any representation or
warranty, and no such representation or warranty shall be merged into the
Closing.
     4.2. Binding Effect. This Agreement constitutes the entire agreement
between the parties. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective heirs, legal representatives,
successor and assigns of the parties hereto. Nothing in this Agreement,
expressed or implied, confers any rights or remedies upon any party other than
the parties hereto and their respective heirs, legal representatives and
assigns.
     4.3. Security Interest and Subordination Agreement. As security for the
payment of all obligations and liabilities of USN under this Agreement, USN
hereby assigns to Aanshi and grants to Aanshi a continuing security interest in
all of the property of USN, whether tangible or intangible and, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located. USN shall, at Aanshi’s request, at any time and from time to time,
authenticate, execute and deliver to Aanshi such financing statements, documents
and other agreements and instruments as Aanshi may deem necessary or desirable
in its reasonable discretion in order to establish and maintain a valid,
attached and perfected lien to secure payment of USN’s obligations set forth in
this Agreement. Notwithstanding anything to the contrary herein, the parties
expressly acknowledge and agree that any rights granted to Aanshi under this
Section 4.3 (including without limitation, all existing and future assets and
rights), shall be subject to any preexisting security interests in USN’s assets
granted to or held by creditors or other parties; provided, however, that USN
shall, as a condition to this Agreement, obtain a subordination agreement of all
current and future creditors with respect to Jewelry Products sold by Aanshi to
USN or otherwise hold or to be held by USN from time to time prior to shipping
to customers and other products sold by Aanshi to USN and held by USN prior to
sale, and any other assets of Aanshi that may be in the physical or legal
possession of USN.
     4.4. Applicable Law. This Agreement is made pursuant to, and will be
construed under, the laws of the State of California.

11



--------------------------------------------------------------------------------



 



     4.5. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and will be deemed to have been duly given when
delivered or on the second business day after mailed, first class postage
prepaid:
          (a) If to Aanshi, to:
Aanshi Gems Inc.
ATTN: Mukesh Vijay
2 West 46th Street, suite 1400
New York, New York 10036
Telephone: (212) 840-0567
Fax: (212) 840-3985
with a copy to:
Ronniel Levy, Esq.
Hodgson Russ LLP
60 East 42nd Street, 37th Floor
New York, New York 10165 — 0150
Telephone: (212) 661-3535
Fax: (212) 972-1677
          (b) If to USN, to:
USN Corporation
ATTN: Chief Executive Officer
2121 Avenue of the Stars, 29th Floor
Los Angeles, CA 90067
Fax: (310) 203-9863
with a copy to:
Timothy J. Hart
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles CA 90067
Fax: 310 552 7036
     These addresses may be changed from time to time by written notice to the
other parties.
     4.6. Headings. The headings contained in this Agreement are for reference
only and will not affect in any way the meaning or interpretation of this
Agreement.
     4.7. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and all of which together will constitute one
instrument.
     4.8. Severability. If any one or more of the provisions of this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable under
applicable law this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained

12



--------------------------------------------------------------------------------



 



herein. The remaining provisions of this Agreement shall be given effect to the
maximum extent then permitted by law.
     4.9. Forbearance; Waiver. Failure to pursue any legal or equitable remedy
or right available to a party shall not constitute a waiver of such right, nor
shall any such forbearance, failure or actual waiver imply or constitute waiver
of subsequent default or breach.
     4.10. Attorneys’ Fees and Expenses. The prevailing party in any legal
proceeding based upon this Agreement shall be entitled to reasonable attorneys’
fees and expenses and court. costs.
     4.11. Expenses. Each party shall pay all fees and expenses incurred by it
incident to this Agreement and in connection with the consummation of all
transactions contemplated by this Agreement.
     4.12. Integration. This Agreement and all documents and instruments
executed pursuant hereto merge and integrate all prior agreements and
representations respecting the transactions contemplated hereby, whether written
or oral, and constitute the sole agreement of the parties in connection
therewith. This Agreement has been negotiated by and submitted to the scrutiny
of both Aanshi and USN and their counsel and shall be given a fair and
reasonable interpretation in accordance with the words hereof, without
consideration or weight being given to its having been drafted by either party
hereto or its counsel.
4.13. Indemnity.
     A. USN hereby agrees to indemnify and hold Aanshi harmless in respect of
the aggregate of Indemnifyable Damages of Aanshi. For the purposes of this
Agreement, “Indemnifyable Damages of Aanshi” shall mean the aggregate of all
expenses, losses, costs, deficiencies, claims and damages (including reasonable
related counsel fees and expenses) incurred by Aanshi from (i) any inaccurate
representation or warranty made by USN in this Agreement; and (ii) any default
in the performance any of the covenants or agreements made by USN in this
Agreement.
     B. Aanshi hereby agrees to indemnify and hold USN harmless in respect of
the aggregate of Indemnifyable Damages of USN. For the purposes of this
Agreement, “Indemnifyable Damages of USN” shall mean the aggregate of all
expenses, losses, costs, deficiencies, claims and damages (including reasonable
related counsel fees and expenses) incurred by USN from (i) any inaccurate
representation or warranty made by Aanshi in this Agreement; and (ii) any
default in the performance any of the covenants or agreements made by Aanshi in
this Agreement.
[Signatures page follows ]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the date first written above.

            “USN”


USN CORPORATION
a Colorado corporation
      By:   /s/ Mark J. Miller         Mark J. Miller, Chief Executive Officer 
              USN TELEVISION GROUP, INC.
a Delaware corporation
      By:   /s/ Mark J. Miller         Mark J. Miller, Chief Executive Officer 
              “AANSHI”


AANSHI GEMS INC
a New York corporation
      By:   /s/ Pankaj Jain         Pankaj Jain, Authorized Representative     
       

Signature Page to Consulting and Product Sales Agreement

 